Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156341(63)(64)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  SEJASMI INDUSTRIES, INC.,                                                                                           Justices
            Plaintiff/Counterdefendant-
            Appellee,
                                                                    SC: 156341
  v                                                                 COA: 336205
                                                                    Macomb CC: 2014-004273-CB
  A+ MOLD, INC., d/b/a TAKUMI
  MANUFACTURING COMPANY,
            Defendant/Cross-Defendant,
  and

  QUALITY CAVITY, INC.,
           Defendant/Counterplaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellant,
  and

  NKL MANUFACTURING, INC.,
             Third-Party Defendant.
  _____________________________________/

        On order of the Chief Justice, the motion of amici curiae American Mold Builders
  Association et al. for five minutes of oral argument time separate from that of the parties
  is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 28, 2018

                                                                               Clerk